Citation Nr: 0209326	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability compensation benefits in the original calculated 
amount of $1,910.00.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
November 1998.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.   On forms provided by VA, the veteran confirmed that he 
was married to L. in August 1977, March 1979, and March 1991.  

3.  Beginning with an April 1991 award letter, the veteran 
was advised that his compensation included additional 
benefits for his spouse, that he must notify VA immediately 
of a change in status of dependents, and that failure to do 
so could result in the creation of an overpayment.  
Subsequent letters included the same information.

4.  The RO received proof of the veteran's divorce from L. in 
June 1991 until June 1994, which resulted in the creation of 
an overpayment in the calculated amount of $1,910.00.    

5.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt.  

6.  Recovery of the overpayment in question is not against 
equity and good conscience.  


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of 
disability compensation benefits in the original calculated 
amount of $1,910.00 have not been met.  38 U.S.C.A. § 5302 
(a) and (c) (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress amended VA law to eliminate 
the requirement for a well-grounded claim, enhance VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expand on VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the new statutory and regulatory provisions.  That is, 
by way of the January 1995 Committee decision, the August 
1995 statement of the case and the July 2001 supplemental 
statement of the case, the veteran and his representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to prevail on the claim.  In 
addition, in a November 1994 letter, the RO advised the 
veteran to submit any evidence he had of prior notice to VA 
of his divorce from L., as no such evidence was currently of 
record.  The RO did not receive any documents from the 
veteran in response to the letter.  

With respect to the duty to assist, the Board notes that the 
legal nature of the claim generally precludes any reasonable 
need for medical evidence or opinions.  To the extent medical 
evidence is relevant, the Board notes that the claims folder 
contains relevant VA medical records.  The veteran has not 
authorized VA to obtain any private records in association 
with this appeal.  Finally, the Board finds that the veteran 
has had ample opportunity to present evidence and argument in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the November 1998 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The RO established the veteran's entitlement to VA disability 
compensation benefits in a February 1979 rating action.  In 
August 1977, the veteran had provided a Declaration of 
Marital Status showing a current marriage to L. with the 
marriage license dated in July 1971.  He confirmed this 
information in a Declaration of Marital Status received in 
March 1979.  

The veteran reported he was still married to L. in a 
Declaration of Status of Dependents received in March 1991.  
An award letter dated in April 1991 concerning a recent 
benefits increase advised the veteran that his payment 
included additional benefits for his spouse, that he must 
notify VA immediately of a change in status of dependents, 
and that failure to do so could result in the creation of an 
overpayment.  The same information was included in a July 
1991 award letter.  Correspondence received from the veteran 
during these months offered no mention of a divorce from L.  

VA medical records associated with the claims folder in March 
1992 showed that the veteran disclosed to VA personnel during 
an October 1991 hospitalization that he received a divorce in 
June 1991 with remarriage to a different woman in September 
1991.  VA records dated in December 1991 indicated that the 
veteran was considered incompetent and had a guardian of 
funds.  In November 1992, the veteran assigned durable power 
of attorney to L., though it is unclear from the document 
whether she accepted the appointment.  

In June 1993, the RO notified the veteran of his increased 
disability benefits.  The award letter again advised the 
veteran that his payment included additional benefits for his 
spouse, that he must notify VA immediately of a change in 
status of dependents, and that failure to do so could result 
in the creation of an overpayment.  An October 1993 provided 
the same advisory.  

In June 1994, the RO received a copy of the veteran's divorce 
decree from his wife, R., in May 1994.  June 1994 notice 
letters advised the veteran of the reduction in benefit 
payments effective June 1994 for the loss of dependent 
spouse.  Subsequently, in June 1994, the veteran completed a 
Declaration of Status of Dependents indicating that he had 
divorced his wife, L., in June 1991, as confirmed by the 
attached copy of the divorce decree.    

The RO's September 1994 letter to the veteran explained that 
it reduced his compensation award effective July 1991 due to 
loss of dependent spouse, L.  The letter indicated that a 
change in benefits for a previous period would result in an 
overpayment.  

The veteran's October 1994 letter, accepted as a request for 
waiver of recovery of the overpayment, indicated that he 
reported to the RO his June 1991 divorce, September 1991 
marriage, and the May 1994 divorce.  Letters from the RO 
dated in November 1994 explained that there was no evidence 
in the claims folder of the veteran's divorce from L. until 
receipt of the divorce decree in July 1994.  The RO advised 
the veteran that he should submit evidence that he previously 
notified VA of the divorce, if any.  Also, there was no claim 
for R. as a dependent.  The veteran's November 1994 response 
indicated only his belief that he timely submitted his 
divorce decree; it did not include any documentation to that 
effect.  

The financial status report submitted in November 1994 
reflected income from Social Security and VA benefits in the 
total amount of $1,641.00.  Expenses, including living 
expenses and installment contracts and other debts totaled 
$1,083.00.  The veteran reported having $10,800.00 in cash in 
the bank, real estate valued at $40,000.00, and other small 
assets, for a total of $51,280.00.    

In January 1995, the veteran submitted a claim for a 
dependency allowance for R. for the period of their marriage 
from September 1991 to May 1994.  He argued that, because he 
was in fact married, albeit to a person other than L. for 
most of the period related to the overpayment, that the 
overpayment should be created only for the period from the 
June 1991 divorce from L. to the September 1991 marriage to 
R.  The veteran also provided a license showing his marriage 
to R. in September 1991.  The RO's April 1995 letter 
explained that the evidence of marriage to R. was not 
received within one year of the date of marriage, so benefits 
for a dependent were not payable from the date of marriage.  
Moreover, evidence of the marriage was not received until 
after his divorce from R.  Therefore, no additional 
dependency allowance could be paid.   

In his February 1995 notice of disagreement, the veteran 
alleged that he told VA many times about his divorce and that 
he also told VA medical staff.  In the August 1995 
substantive appeal, he added that repayment of the debt would 
cause financial hardship.  

The veteran's June 1998 financial status report showed income 
from Social Security and VA compensation benefits in the 
amount of $2,734.00.  His listed debts, including living 
expenses and credit and other debts, totaled $1,758.00.  The 
veteran has essentially no cash on hand or other assets.  He 
did not report any owned real estate at this time.  

VA records showed that the veteran paid off the $1,910.00 
debt in January 1995.  

Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. § 1.962 (2001).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the veteran and the 
Government.  In making this determination, consideration is 
given to the following elements, which are not intended to be 
all-inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
Hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Review of the record shows that the overpayment in question 
has been recouped.  In any event, the Board will consider 
whether waiver of the debt is appropriate.  See Franklin v. 
Brown, 5 Vet. App. 190 (1993).

Initially, the Board finds no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  The 
Board notes that the veteran was divorced from L. and married 
to R. within a very short period of time.  The record does 
not reveal that the veteran failed to correctly divulge his 
marital status in direct response to VA inquiry or other 
evidence that he sought to hide the fact of his divorce from 
L.  Therefore, the Board must determine whether recovery of 
the overpayment is against equity and good conscience.  

The Board finds that recovery of the debt will not cause the 
veteran undue hardship.  As noted previously, VA records show 
that the veteran already paid off the debt to VA.  There is 
no indication that doing so in any way deprived the veteran 
of basic necessities of life.  In addition, the veteran's 
financial status report shows a significant excess of income 
after considering expenses.  Thus, it appears that declining 
to waive the overpayment and return the funds to the veteran 
will not result in his inability to pay for basic needs.  

In addition, the Board finds that recovery of the debt does 
not defeat the intended purpose of the benefits.  VA law 
provides for additional benefits for a dependent spouse as 
part of the compensation for the veteran's impaired earning 
capacity resulting from service-connected disability.  See 
38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4.  From the date of his marriage to L. in 1971 to the 
date of divorce in 1991, the veteran was entitled to those 
additional benefits.  From the date of his divorce from L., 
however, the veteran was not entitled to additional benefits 
for a dependent spouse, until and unless a subsequent spouse 
was claimed and recognized by VA.  See 38 C.F.R. §§ 3.205 
(evidence required to prove marriage), 3.206 (evidence 
required to prove divorce).  As noted by the RO, despite the 
brief period between the veteran's divorce from L. and his 
marriage to R., there is no proof of that marriage to R. 
until after his divorce from her.  Thus, the overpayment 
represents benefits paid for a dependent spouse while the 
veteran had not shown legal entitlement thereto.  
Accordingly, recouping the overpayment does not defeat the 
purpose of the benefits.  In addition, in that same vein, 
waiver of the overpayment would result in unfair gain for the 
veteran.     

The Board also notes that there is no evidence that the 
veteran relied on the additional VA benefits for a dependent 
spouse and by that reliance relinquished some valuable right 
or incurred a legal obligation.  

The final question addresses the veteran's fault in the 
creation of the debt.  Review of the record shows that the 
veteran was repeatedly advised that his was required to 
immediately report to VA any changes in the status or number 
of dependents and that a failure to do so could result in an 
overpayment of benefits.  He had been asked to provide on 
more than one occasion a Declaration of Marital Status or 
Declaration of Status of Dependents.  Therefore, the veteran 
knew or should have known that it was imperative to 
immediately report his divorce from L.  Despite his claims 
that he notified VA of the June 1991 divorce in a timely 
manner, review of the claims folder reveals no notice or 
proof of the divorce until June 1994.  Other correspondence 
from the veteran received during the approximate time period 
of the divorce has been associated with the claims folder.  
The Board finds no reason to believe that notice of the 
divorce was somehow lost or misplaced.  

On the issue of notice, the veteran also argues that VA was 
constructively on notice of the divorce because it was 
mentioned in VA medical records.  As discussed above, VA 
medical records dated in October 1991 refer to the veteran's 
divorce in June 1991.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has considered similar assertions and 
found that, even if there might have been constructive notice 
of change in marital status, and that further investigation 
into marital status might have averted the overpayment 
situation, the veteran is not excused from continued 
acceptance of VA benefits to which, under VA law and 
regulation, he is not entitled.  Jordan v. Brown, 10 Vet. 
App. 171, 174-75 (1997).  

Finally, the veteran argues that he is incompetent and should 
not be responsible for any failure to properly advise VA of 
the status of his dependents.  The Board acknowledges that VA 
hospitalization records dated in December 1991 include the 
notation that the veteran was considered incompetent.  
However, the record shows no medical finding of incompetency 
prior to that date.  Therefore, there is no medical reason to 
suggest that the veteran was incapable of understanding his 
responsibilities vis-à-vis receipt of VA benefits from the 
date of divorce in June 1991 until December 1991, ample time 
in which to report that change in dependent status.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
persons not competent to offer medical opinions because the 
questions involved do not lie within the range of common 
experience or knowledge).  

In light of the above discussion, the Board finds that 
recovery of the overpayment in question is not against equity 
and good conscience.   38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  Accordingly, waiver of the overpayment is denied.  
  

ORDER

Waiver of recovery of overpayment of disability compensation 
benefits in the original calculated amount of $1,910.00 is 
denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

